Citation Nr: 1807572	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  14-15 571A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to an initial rating in excess of 10 percent for lumbar spine degenerative arthritis.

3.  Entitlement to a compensable initial rating for degenerative changes of the right knee.

4.  Entitlement to a compensable initial rating for status post fracture of left foot 5th toe.

5.  Entitlement to a compensable initial rating for left ear hearing loss.

6.  Entitlement to an initial rating in excess of 60 percent for psoriasis with actinic keratosis.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from January 1988 to February 2012.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction of the case has subsequently trasnferred to the RO in Roanoke, Virginia.

The issues of entitlement to an initial rating in excess of 10 percent for lumbar spine degenerative arthritis and entitlement to a compensable initial rating for degenerative changes of the right knee are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A current right ear hearing loss disability for VA purposes is not shown at any time during this appeal.

2.  The Veteran's left ear hearing loss disability was manifested by Level I hearing acuity, and service connection has not been established for right ear hearing loss disability designated as Level I by operation of law.

3.  The Veteran's status post fracture of left foot 5th toe has not produced flat foot, weak foot, claw foot, metatarsalgia (Morton's disease), hallux rigidus, hallux valgus, hammer toe, malunion or nonunion of the tarsal or metatarsal bones, or other foot injury.

4.  The Veteran is in receipt of the maximum schedular rating available for psoriasis with actinic keratosis, and the evidence does not show that his psoriasis with actinic keratosis has been productive of scarring or disfigurement.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right ear hearing loss disability are not met.  38 U.S.C. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2017).

2.  The criteria for a compensable initial rating for left ear hearing loss disability are not met.  38 U.S.C. §§ 1155, 5103A, 5107 (2012); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2017).

3.  The criteria for a compensable initial rating for status post fracture of left foot 5th toe are not met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107, 5110 (2012); 38 C.F.R. 
§§ 4.71a, Diagnostic Code 5283 (2017). 

4.  The criteria for an initial rating in excess of 60 percent for psoriasis with actinic keratosis are not met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.118, Diagnostic Codes 7800-7805, 7816 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C. § 1113(b) (2012); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Service connection may be presumed for certain chronic diseases, such as sensorineural hearing loss, that are manifested to a compensable degree within one year after separation from service.  38 U.S.C. §§ 1101, 1112 (2012); 38 C.F.R. 
§ 3.307, 3.309(a) (2017).

Generally, in order to establish service connection for the claimed disorders, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  In certain circumstances, lay evidence may also be competent to establish a medical diagnosis or medical etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Right Ear Hearing Loss

The Veteran asserts that he has hearing loss as a result of noise exposure during active duty.  During an October 2011 VA examination, the Veteran reported difficulty hearing in noisy environments and constant ringing in both ears.  He indicated that his hearing loss may have occurred due to long term exposure to radar communication signals via head set and noise from hovercraft, gun-fire during training exercises and diesel engines.

For the purpose of applying the laws administered by the VA, impaired hearing is considered to be a disability when the auditory threshold at any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when he auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater, or when speech recognition scores utilizing the Maryland CNC Tests are less than 94 percent.  38 C.F.R. § 3.385 (2017).

The absence of in-service evidence of hearing loss disability is not fatal to a claim for service connection for hearing loss disability.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 159; 38 U.S.C. 
§ 1154 (2012).  The United States Court of Appeals for Veterans Claims (Court) has established that the threshold for normal is from 0 to 20 decibels.  Id. 

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against service connection for right ear hearing loss disability.  A right ear hearing loss disability has not been present at any time during the pendency of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

VA audiological examination dated October 2011 reflects pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
25
30

Speech audiometry revealed speech recognition ability of 96 percent in the right ear.  The diagnosis was mild sensorineural hearing loss at 4000 Hertz in the left ear only.

The Board has considered the Veteran's report of hearing loss and his noise exposure in service.  However, although the Veteran is competent to describe symptoms and noise exposure, this lay evidence is not competent to establish the existence of a right ear hearing loss disability as defined by 38 C.F.R. § 3.385.  See Jandreau, 492 F.3d at 1377.  Therefore, the Board finds that the lay evidence has no probative value and assigns greater probative value to the normal October 2011 VA audiological examination.  This examination was prepared by a skilled, neutral medical professional and contains the requisite audiometric testing required by VA regulations.

Accordingly, in the absence of competent medical evidence of a right ear hearing loss disability for VA purposes, the criteria for establishing service connection for right ear hearing loss have not been established.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 38 C.F.R. § 3.303 (2017).  

While the Board accepts that the Veteran had noise exposure in service, the evidence of record shows no current right ear hearing loss disability for VA purposes.  In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as there is no doubt to resolve, the doctrine is not for application.  38 U.S.C. 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Increased Rating

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. 
§ 1155; 38 C.F.R. Part 4 (2017).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2017).

Evaluation of a service-connected disability requires a review of a veteran's medical history with regard to that disorder.  However, the primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  While the entire recorded history of a disability is important for more accurate evaluations, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where a veteran appeals the initial rating assigned for a disability, evidence contemporaneous with the claim and the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Id.

Status Post Fracture of Left Foot 5th Toe

Service connection for status post fracture of the left 5th toe was granted in the May 2012 rating decision on appeal, and a noncompensable initial rating was assigned effective March 1, 2012.  As such, the rating period for consideration is from March 1, 2012.

Initially, the Veteran's service-connected left 5th toe disability has been evaluated under Diagnostic Code 5283.  Diagnostic Code 5283 is used for evaluating malunion or nonunion of the tarsal or metatarsal bones; and provides a 10 percent rating for moderate malunion or nonunion, a 20 percent rating for moderately severe malunion or nonunion, and a 30 percent rating for severe malunion or nonunion.  Diagnostic Code 5283 also allows for a 40 percent rating for actual loss of use of the foot.  38 C.F.R. § 4.71a, Code 5283. 

At an October 2011 VA examination, the Veteran reported a history of fractured 5th toe of the left foot due to injury in December 2008.  He stated the condition did not cause pain.  He did not have any pain, weakness, stiffness, swelling, or fatigue, at rest or while standing or walking.  The bone condition had never been infected.  He reported he was never hospitalized nor had any surgery for the condition.  The treatment consisted of buddy taped to the 4th digit and limited activity.  He reported he did not experience any overall functional impairment from this condition.  

Examination of the feet revealed no evidence of edema, disturbed circulation, weakness, atrophy of the musculature, tenderness, heat, redness, instability, or signs of deformity.  There was active motion of the metatarsophalangeal joint of the great toes, bilaterally.  There was no evidence of pes planus, pes cavus, hammer toes, or hallux valgus, bilaterally.  There was no functional limitation of standing or walking.  He was not using corrective shoes.  X-ray of the left foot (nonweight bearing) was within normal limits.  The examiner noted there was no diagnosis because there was no pathology to render a diagnosis.

Again, the Veteran is currently in receipt of a noncompensable rating for left 5th toe disability under Diagnostic Codes 5283.  As neither the VA examination nor the private treatment records in the claims file have shown malunion or nonunion of the metatarsal bones, no compensable rating is available under Diagnostic Codes 5283.  38 C.F.R. § 4.71a, Code 5283.  However, the Board must consider the assignment of a compensable rating under other potentially applicable diagnostic codes.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

The Schedule for Rating Disabilities includes Diagnostic Codes 5276 through 5284 for the foot.  The October 2011 VA examiner expressly determined there was no related pes planus (flat foot), pes cavus (claw foot), hallux valgus, hammer toe, or any other foot injuries.  The Veteran's lay statements have also never alleged weak foot, metatarsalgia (Morton's disease), hallux rigidus, or any other foot injuries.  Therefore, Diagnostic Codes 5276, 5277, 5278, 5279, 5280, 5281, and 5282 are not applicable in this case.

The remaining potentially applicable diagnostic code is Diagnostic Code 5284 which requires a moderate foot injury for a compensable rating.  The Veteran's competent and credible testimony is that his service-connected left 5th toe disability causes no pain, weakness, stiffness, swelling, or fatigue, with standing or walking.  He did not use prescription pain medication or use inserts.  The Veteran's reported symptoms do not more nearly approximate a moderate foot disability as there are almost no symptoms associated with this disability.  Although it was noted there was limited activity due to his 5th toe buddy taped to 4th toe, the Veteran describes he does not experience any overall functional impairment from this condition.

Finally, Diagnostic Codes 5170, 5171, 5172, and 5173 address amputation of toes.  However, the medical evidence of record does not indicate that any of the Veteran's toes have been amputated or that his symptoms approximate such amputation.  Moreover, the Veteran has not alleged amputation or symptoms approximately the same in severity.  Accordingly, these Diagnostic Codes are not for application. 

Left Ear Hearing Loss

Service connection for left ear hearing loss was granted in the May 2012 rating decision on appeal, and a noncompensable initial rating was assigned effective March 1, 2012.  As such, the rating period for consideration is from March 1, 2012.  As noted above, service connection for right ear hearing loss disability is not in effect.

The severity of a hearing loss disability is determined by comparisons of audiometric test results with specific criteria set forth at 38 C.F.R. § 4.85.  Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz (cycles per second).  The Rating Schedule allows for such audiometric test results to be translated into a numeric designation ranging from Level I to Level XI in order to evaluate the degree of disability from bilateral service-connected defective hearing.  An examination for hearing impairment must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations must be conducted without the use of hearing aids.  38 C.F.R. § 4.85 (2017).

If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation for hearing impairment from Table VII, the nonservice-connected ear will be assigned a Roman Numeral designation of I for hearing impairment, subject to the provisions of 38 C.F.R. § 3.383(a)(3) regarding special consideration for paired organs.  Pursuant to 38 C.F.R. § 3.383(a)(3), compensation is payable for the combination of service-connected and nonservice-connected hearing loss disability, as if both ears were service-connected (provided the nonservice-connected hearing loss disability is not the result of willful misconduct), where service-connected hearing impairment in one ear is compensable to a degree of 10 percent or more, and the nonservice-connected ear hearing loss meets the criteria for hearing loss "disability" under 38 C.F.R. § 3.385.

The Veteran was provided a VA audiology examination in October 2011.  On audiological evaluation, pertinent pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
10
25
30
LEFT
20
25
30
40

The speech recognition scores, using Maryland CNC word list, were 96 percent in the right ear and 100 percent in the left ear.  The diagnosis was mild sensorineural hearing loss at 4000 Hertz only, in the left ear only.  As to the disability's functional impact, the Veteran reported difficulty hearing in noise.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

The October 2011 VA audiological examination revealed a left ear pure tone threshold average of 28.75 decibels, at 1000, 2000, 3000, and 4000 Hertz, and speech discrimination ability of 100 percent in the left ear, using the Maryland CNC word list.  Applying the clinical findings from the October 2011 audiological evaluation to the rating criteria results in Level I hearing acuity for the left ear.  See 38 C.F.R. § 4.85, Table VI.  Applying the Level I Roman Numeral designation for the left ear, and Level I Roman Numeral designation for the nonservice-connected right ear (per § 3.383), to Table VII results in a noncompensable disability rating for left ear hearing loss disability.  38 C.F.R. §§ 3.383, 4.85 (2017).  As such, a compensable initial rating is not supported by the evidence of record.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

When the pure tone decibel loss values are 55 or greater at 1000 Hertz, 2000 Hertz, 3000 Hertz, and 4000 Hertz in either ear, or 30 or less at 1000 Hertz and 70 or more at 2000 Hertz, the criteria for exceptional patterns of hearing impairment must be considered.  38 C.F.R. § 4.86(a), (b) (2017).  However, the October 2011 VA examination results do not reflect an exceptional pattern of hearing impairment in either ear; as such, the criteria in 38 C.F.R. § 4.86(a) or (b) do not apply.

Psoriasis with Actinic Keratosis

By way of background, the RO granted service connection for actinic keratosis with a noncompensable initial rating from March 1, 2012, in a May 2012 rating decision.  Subsequently, in an April 2014 rating decision, service connection for psoriasis was granted with an initial rating of 60 percent, effective March 1, 2012.  The RO recharacterized the Veteran's skin disability as psoriasis with actinic keratosis, which is currently evaluated under the provisions of 38 C.F.R. § 4.118, Diagnostic Code 7816.  The rating period for consideration is from March 1, 2012.

Under Diagnostic Code 7816, a 60 percent rating is the maximum schedular rating available.  Accordingly, the Board finds that a higher rating cannot be granted under Diagnostic Code 7816.  Thus, in light of the evidence, the Board has considered whether it would be beneficial to the Veteran to rate his symptoms under other diagnostic codes, such as Diagnostic Codes 7800-7805, which pertain to scarring and disfigurement.

At an October 2011 VA examination, the Veteran reported a history of recurrent actinic keratosis since 2008.  The skin disease involved areas that were exposed to the sun, including the head and the face.  However, it did not include the hands and the neck.  The Veteran reported the location is on the left and right sides of the face.  He experienced itching and crusting on the sides of the face.  He had no exudation, ulcer formation, or shedding.  The symptoms described occurred constantly.  The Veteran used liquid N2 four times per year for the last two years; the medication was a topical LN2.  He indicated he experienced side effects of suppressed immune system, catching colds frequently, and spots were very sensitive to touch.  He has not used UVB, intensive light therapy, PUVA, or electron beam frequency therapy for this condition.  He reported that he did not experience any overall functional impairment from this condition.

Clinical examination did not reveal acne, chloracne, scarring alopecia, alopecia areata, or hyperhidrosis.  There was no ulceration, exfoliation, crusting, disfigurement, tissue loss, induration, inflexibility, hypopigmentation, hyperpigmentation, abnormal texture, or limitation of motion.  Skin lesion was zero percent in the exposed area.  The skin lesion coverage relative to the whole body was less than 1 percent.  The skin lesions were not associated with systemic disease and did not manifest in connection with a nervous condition.  The diagnosis was actinic keratosis.  The subjective factors were rashes on the both sides of the face with itching and crusting.  The objective factors were presence of very few small, rough raised area of the skin on both sides of the face.

An August 2013 VA examiner diagnosed psoriasis.  The examiner indicated that the Veteran's skin condition did not cause scarring or disfigurement of the head, face, or neck, and he did not have any benign or malignant skin neoplasms.  He did not have any systemic manifestations due to any skin diseases (such as fever, weight loss or hypoproteinemia associated with skin conditions such as erythroderma).  He was treated for psoriasis with oral medication, Methotrexate and Enbrel, constantly/near-constantly and topical corticosteroids for 6 weeks or more, but not constantly.  He did not have any debilitating and non-debilitating episodes in the past 12 months due to urticaria, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis.  On physical examination, there was typical silvery scaling of left knee, and pinpoint lesions over bilateral back of hands due to psoriasis, but no extensive plaque in any other area including face and neck.  The Veteran's skin condition did not impact his ability to work.  

A November 2016 VA skin examination report notes the Veteran has been taking Enbrel constantly for 13 years; it controls psoriasis but he still had breakouts on knees.  Psoriasis progressed and contributed to diagnosis of psoriatic arthritis in 2009; arthritis mainly affected the hands.  The examiner indicated that the Veteran's skin condition did not cause scarring or disfigurement of the head, face, or neck, and he did not have any benign or malignant skin neoplasms.  The Veteran was treated with systemic corticosteroids or other immunosuppressive medications and topical corticosteroids constantly/near-constantly.  He did not have any debilitating and non-debilitating episodes in the past 12 months due to urticaria, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis.  On physical examination, the psoriasis affected 20 to 40 percent of the total body area and less than 5 percent of the exposed area.  Psoriasis plaques were on the knees, with some residual dryness to elbows and hands, with no current outbreak to the face.  There was no acne, chloracne, vitiligo, alopecia, or hyperhidrosis.  The diagnosis was psoriasis.

In light of the evidence that the Veteran's psoriasis with actinic keratosis has not caused scarring or disfigurement of the head, face, or neck, the Board finds that Diagnostic Code 7800, which pertains to disfigurement of the head, face, and neck, is not for application here.  In addition, the evidence does not show that the Veteran has deep and nonlinear scars, superficial and nonlinear scars, unstable or painful scars, or scars that cause disabling effects that have not otherwise been considered.  Thus, Diagnostic Codes 7801, 7802, 7804, and 7805 are also inapplicable, respectively. 

Based on the foregoing, the Board finds that an initial rating in excess of 60 percent cannot be granted under Diagnostic Code 7816 and a separate rating is not warranted for the entire period on appeal.

Other Consideration

If an exceptional case arises where a rating based on the disability rating schedule is found to be inadequate, consideration of an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  However, an extraschedular analysis is not required in every case.  When extraschedular consideration is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board, the Board is not required to discuss whether referral is warranted."  Yancy v. McDonald, 27 Vet. App. 484, 494 (2016); see also Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances to raise the extraschedular issue).  Here, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record. 

As the preponderance of the evidence is against the claims for increased ratings, there is no doubt to be resolved, and initial ratings greater than those assigned herein for the Veteran's service-connected disabilities are not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).



ORDER

Entitlement to service connection for right ear hearing loss is denied.

Entitlement to a compensable initial rating for status post fracture of left foot 5th toe is denied.

Entitlement to a compensable initial rating for left ear hearing loss is denied.

Entitlement to an initial rating in excess of 60 percent for psoriasis with actinic keratosis is denied.


REMAND

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996).

With regard to his claims for increased ratings for service-connected lumbar spine and right knee disabilities, the Veteran was provided a VA examination in October 2011.  The Board finds that this examination report did not fully satisfy the requirements of 38 C.F.R. § 4.59.  To that effect, the Court, in Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  Here, the examiner did not state whether range of motion testing was conducted on both passive and active motion and in weight bearing and non-weight bearing as required under § 4.59, or state that such testing could not be performed or was otherwise inappropriate in this case as required by Correia.  See 28 Vet. App. at 169-70.  Consequently, new examinations are necessary to decide the claims.

Finally, it appears that the Veteran has been receiving treatment at the Navy Medical Center in Portsmouth, Virginia.  Thus, the RO should attempt to obtain any outstanding treatment records and associate them with the Veteran's claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all available treatment records for the Veteran from the Navy Medical Center in Portsmouth, Virginia.  If any requested records cannot be obtained, the Veteran should be notified of such.  All records and/or responses received should be associated with the claims file.

2.  Schedule the Veteran for appropriate VA examination to assess the Veteran's service-connected lumbar spine with degenerative arthritis.  The claims file must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail. 

The examiner must test the range of motion in active motion, passive motion, weight-bearing, and non weight-bearing, for the thoracolumbar spine.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  The examiner is reminded that he or she should specify the degree of additional functional loss/motion due to pain, to include during flare-ups, or state why it was not feasible to provide such information, as required for an adequate examination.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  The Veteran should be scheduled for an appropriate VA examination so as to determine the current the nature and extent of all impairment due to the service-connected right knee disability.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated tests should be performed and all findings should be reported in detail.

The examiner should describe the nature and severity of all manifestations of the Veteran's right knee disability. 

The examiner must test and record the range of motion for BOTH knees in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  The examiner is reminded that he should specify the degree of additional functional loss/motion due to pain, to include during flare-ups, or state why it was not feasible to provide such information, as required for an adequate examination.

Additionally, the examiner should determine whether the Veteran has ankylosis of the knees; instability or subluxation of the knees; nonunion of the tibia and fibula with loose motion and requiring knee braces; dislocated semilunar cartilages with frequent episodes of locking, pain, and effusion; or severe painful motion or weakness in the knees.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  After completing the above, readjudicate the claims.  If any benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


